DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIESMAIER et. al. (US 20180013658 A1, WIESMAIER hereinafter) in view of Chegaray et. al. (US 20090034433 A1, Chegaray hereinafter) and Singh et. al. (US 20200154339 A1, Singh hereinafter).
WIESMAIER discloses the following:

With respect to independent claims 1, 8 and 15:

Regarding claim 1,    A method, comprising:
receiving, by a wireless network device (e.g. “The lines showing the connections in FIG. 1 refer to the physical connections in the network (whether wired or wireless), where the dashed lines refer to logical neighborhood connections” [0102].  comprising a processor (e.g. aforesaid processor), capability data (e.g. “The generated event data can include any data relating to the generated event such as the event itself, a copy of the event, a part of the event, a processed version of the event, data related to the event, such as metadata, data relating to the originator of the event such as the originator's ID uniquely identifying the originator node, or any other information that pertains to the originator node. One should note that the generated event data can include one or more of the content and non-content characteristics of the generated event, such as the generation time of the event which is a non-content characteristic of the event, but can also include other data relating to the event, such as a part of the event” [0108], which event data is associated with capability data and content and non-content characteristic of the event is associated with capability of the candidate node device), representative of a capability of a candidate node device (e.g. aforesaid originator node) of a wireless network (e.g. “FIG. 1, it illustrates a high level functional block diagram schematically illustrating a network enabling establishing a neighborhood between nodes and allowing communication between nodes, in accordance with certain embodiments of the presently disclosed subject matter. Thus, Network 100 may be any type of communication network. For example communication can be realized over any one of the following networks: the Internet, a local area network (LAN), wide area ;
in response to the receiving the capability data, determining, by the wireless network device, whether the candidate node device is a parent node device (e.g. “the specified originator node sends the generated event data not only to a neighboring node as exemplified above, but also to a parent node, which in turn sends the generated event data to any one, or selected child nodes (parent nodes to other child nodes). Each of the receiving child nodes stores the data, and in case an event generated at their end and the so stored event data meet a given condition, then the specific child node may constitute a neighbor of the originator node. To this end, a proper notification (in the form of a response) is sent from the child node directly to the originator node” [0099]. Moreover, “Data storage 205 included in node 200 is configured to store generated event data 209 and parent node data 211. Parent node data 211 can include data identifying a parent node associated with node 200, e.g. by storing the ID of the parent node. Generated event data 209 can include data relating to one or more events generated by one or more originator nodes, and received from the parent node (e.g. parent node data 211)…… Data storage 205 can also store neighboring nodes data 213. Neighboring nodes data 213 includes neighboring data indicative of the neighboring nodes of node 200. The neighboring data can relate to one or more neighboring nodes. According to a non-limiting example, neighboring nodes data 213 can be in the form of a list of one or more neighboring nodes of node 200, identified by their unique IDs” [0142]-[0143]), which parent node data with ID of the parent node is associated with determining whether the candidate node is the parent node); and
in response to a condition associated with the determining being determined to have been satisfied, generating, by the wireless network device, a data structure (e.g. “the specified originator node sends the generated event data not only to a neighboring node as exemplified above, but also to a parent node, which in turn sends the generated event data to any one, or selected child nodes (parent nodes to other child nodes). Each of the receiving child nodes stores the data, and in case an event generated at their end and the so stored event data meet a given condition, then the specific child node may constitute a neighbor of the originator node. To this end, a proper notification (in the form of a response) is sent from the child node directly to the originator node. The originator node updates its neighboring data to include also the child node that originated the response” [0099], which notification is data and must have a structure considered as the data structure).
It is noted that while disclosing data structure, WIESMAIER is silent about data structure  that comprises data representative of the parent node device, which however had been known in the art before the effective filing date of the claimed invention as shown by Chegaray in a disclosure “Method for Rebuilding an Ad Hoc Network and the Nodes Thereof “, wherein “creating a second data structure restoring the addressing structure of the nodes and their parent node/child node relationship” claim 4, which addressing structure of the parent node device is representative of the parent node device.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the data structure of WIESMAIER with the addressing of the parent node of Chegaray “to implement a method and a device for rebuilding an ad hoc network that makes it possible to calculate and establish a structure that is optimized in terms of extensibility and transmission of communications between the nodes of the network” [0025].
It is noted further that while disclosing data structure, WIESMAIER is silent about data structure  that comprises the capability of the parent node device  and determining …..whether the candidate node device is a parent node device to be used for connectivity with a node device, which however had been known in the art before the effective filing date of the claimed invention as shown by Singh in a disclosure “SYSTEMS AND METHODS FOR NEIGHBORING NODE DISCOVERY IN A NETWORK” (Title), wherein “a neighboring node discovery method includes receiving, at a first node, a first neighbor solicitation message“ [0004], which neighbor solicitation message is associated with the data with a data structure comprising the capability of the parent node as discussed below. 
Furthermore, “the soliciting node 108 or 109 may receive elevated priority with a potential parent node when the device capabilities indicator 506 indicates that the child node 108 or 109 relies on a shorter network joining time, relies on shorter traffic turnaround times, generates a heightened level of traffic criticality, or has any other device capabilities that merit the elevated priority. In another example, the soliciting node 108 or 109 may receive lower priority with a neighbor or potential parent node when the device capabilities indicator 506 indicates that the soliciting node 108 or 109 has a low data throughput requirement or when the soliciting node 108 or 109 is a low traffic generating device” [0068], wherein “The device capabilities indicator 506 may include a 16-bit unsigned number that indicates device capabilities of the node 106, 108, 109, and/or 110 transmitting a message including the device capabilities” [0049]. Note that the network 100 of Fig. 1 of Singh is associated with the network 100 of Fig. 1 of WIESMAIER. Moreover, “The nodes 106a, 106b, 108, and 109 that receive the neighbor solicitation message may transmit neighbor advertisement messages back to the low power device 110 indicating an availability status to link with a new neighbor node and other characteristics of the node 106a, 106b, 108 or 109 that may aid the low power device 110 in deciding which node is the best candidate available to establish a link. For example, the nodes 106a, 106b, 108, and 109 may transmit indications of whether the nodes 106a, 106b, 108, and 109 are mains powered or battery powered. Additionally, the nodes 106a, 106b, 108, and 109 may transmit other indications including node capabilities, target address information, node status information, and time scheduling information” [0025], which capabilities and target address information is associated with determining whether a candidate node device is a parent node device to be used for connectivity with a node device. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the data structure of WIESMAIER with the capability of the parent node of Singh so that “communication bandwidth consumption resulting from the neighbor discovery operations” may be reduced and “mechanisms that efficiently generate reliable communication links between nodes within the IoT system” may be provided [0019].

Regarding claim 8,     A system (e.g. “The presently disclosed subject matter includes a system, a method and a computer program product enabling communication between nodes, by establishing neighborhood relationships between nodes belonging to a network” [Abstract]), comprising: 
a processor (e.g. Fig. 2, processor 201); and
a memory that stores executable instructions that, when executed by the processor (e.g. “The types of nodes such as originator node, receiving node, child node, parent node and grandparent node illustrated in the Figures, each comprise or otherwise are associated with a non-transitory computer memory operatively coupled to one or more processors configured to execute the operations as disclosed herein” [0074]), facilitate performance of operations, comprising:
obtaining (e.g. “an originator node of said plurality of originator nodes is configured to generate an event and send generated event data relating to said generated event to at least one neighboring node, for facilitating processing of said generated event data by a processor of each one of said at least one neighboring nodes“ [0056], which neighboring node is obtaining the event data) capability data (e.g. “The generated event data can include any data relating to the generated event such as the event itself, a copy of the event, a part of the event, a processed version of the event, data related to the event, such as metadata, data relating to the originator of the event such as the originator's ID uniquely identifying the originator node, or any other information that pertains to the originator node. One should note that the generated event data can include one or more of the content and non-content characteristics of the generated event, such as the generation time of the event which is a non-content characteristic of the event, but can also include other data relating to the event, such as a part of the event” [0108], which event data is associated with capability data and content and non-content characteristic of the event is associated with capability of the candidate node device) representative of a capability of a candidate node device (e.g. aforesaid originator node) of a wireless network (e.g. “FIG. 1, it illustrates a high level functional block diagram schematically illustrating a network enabling establishing a neighborhood between nodes and allowing communication between nodes, in accordance with certain embodiments of the presently disclosed subject matter. Thus, Network 100 may be any type of communication network. For example communication can be realized over any one of the following networks: the Internet, a local area network (LAN), wide area network (WAN), metropolitan area network (MAN), any type of telephone network (including for example PSTN with DSL technology) or mobile network (including for example GSM, GPRS, CDMA etc.), or any combination thereof. Communication in the network can be realized through any suitable connection (including wired or wireless) and communication technology or standard (WiFi, 3G, LTE, etc)“ [0101]);
in response to the obtaining the capability data, determining whether the candidate node device is a parent node device (e.g. “the specified originator node sends the generated event data not only to a neighboring node as exemplified above, but also to a parent node, which in turn sends the generated event data to any one, or selected child nodes (parent nodes to other child nodes). Each of the receiving child nodes stores the data, and in case an event generated at their end and the so stored event data meet a given condition, then the specific child node may constitute a neighbor of the originator node. To this end, a proper notification (in the form of a response) is sent from the child node directly to the originator node” [0099]. Moreover, “Data storage 205 included in node 200 is configured to store generated event data 209 and parent node data 211. Parent node data 211 can include data identifying a parent node associated with node 200, e.g. by storing the ID of the parent node. Generated event data 209 can include data relating to one or more events generated by one or more originator nodes, and received from the parent node (e.g. parent node data 211)…… Data storage 205 can also store neighboring nodes data 213. Neighboring nodes data 213 includes neighboring data indicative of the neighboring nodes of node 200. The neighboring data can relate to one or more neighboring nodes. According to a non-limiting example, neighboring nodes data 213 can be in the form of a list of one or more neighboring nodes of node 200, identified by their unique IDs” [0142]-[0143]), which parent node data with ID of the parent node is associated with determining whether the candidate node is the parent node); and
in response to a condition associated with a service level of the mobile device being determined to have been satisfied (e.g. “wherein said condition is met wherein said condition includes at least one of the following: if after sending a previous generated event data to the parent node a given time interval has lapsed, if after sending a previous generated event data to the parent node a random time has elapsed, if after sending a previous generated event data to the parent node a number of generated events exceed a predefined value, and if, after sending a previous generated event data to the parent node, a number of generated events equals a random value [0026]”, which condition is associated with service level), generating a data structure (e.g. “the specified originator node sends the generated event data not only to a neighboring node as exemplified above, but also to a parent node, which in turn sends the generated event data to any one, or selected child nodes (parent nodes to other child nodes). Each of the receiving child nodes stores the data, and in case an event generated at their end and the so stored event data meet a given condition, then the specific child node may constitute a neighbor of the originator node. To this end, a proper notification (in the form of a response) is sent from the child node directly to the originator node. The originator node updates its neighboring data to include also the child node that originated the response” [0099], which notification is data and must have a structure considered as the data structure).
It is noted that while disclosing data structure, WIESMAIER is silent about data structure  that comprises the parent node device, which however had been known in the art before the effective filing date of the claimed invention as shown by Chegaray in a disclosure “Method for Rebuilding an Ad Hoc Network and the Nodes Thereof “, wherein “creating a second data structure restoring the addressing structure of the nodes and their parent node/child node relationship” claim 4, which addressing structure of the parent node device is representative of the parent node device.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the data structure of WIESMAIER with the addressing of the parent node of Chegaray “to implement a method and a device for rebuilding an ad hoc network that makes it possible to calculate and establish a structure that is optimized in terms of extensibility and transmission of communications between the nodes of the network” [0025].
It is noted further that while disclosing data structure, WIESMAIER is silent about data structure  that comprises the capability of the parent node device,  and determining whether the candidate node device is a parent node device usable to connect to a mobile device which however had been known in the art before the effective filing date of the claimed invention as shown by Singh in a disclosure “SYSTEMS AND METHODS FOR NEIGHBORING NODE DISCOVERY IN A NETWORK” (Title), wherein “a neighboring node discovery method includes receiving, at a first node, a first neighbor solicitation message“ [0004], which neighbor solicitation message is associated with the data with a data structure comprising the capability of the parent node as discussed below. 
Furthermore, “the soliciting node 108 or 109 may receive elevated priority with a potential parent node when the device capabilities indicator 506 indicates that the child node 108 or 109 relies on a shorter network joining time, relies on shorter traffic turnaround times, generates a heightened level of traffic criticality, or has any other device capabilities that merit the elevated priority. In another example, the soliciting node 108 or 109 may receive lower priority with a neighbor or potential parent node when the device capabilities indicator 506 indicates that the soliciting node 108 or 109 has a low data throughput requirement or when the soliciting node 108 or 109 is a low traffic generating device” [0068], wherein “The device capabilities indicator 506 may include a 16-bit unsigned number that indicates device capabilities of the node 106, 108, 109, and/or 110 transmitting a message including the device capabilities” [0049]. Note that the network 100 of Fig. 1 of Singh is considered as the network 100 of Fig. 1 of WIESMAIER and a child node of the network 100 of WIESMAIER is considered as the mobile device when the network 100 is a 3G network, which child node is considered as node 109 of Singh. Moreover, “The nodes 106a, 106b, 108, and 109 that receive the neighbor solicitation message may transmit neighbor advertisement messages back to the low power device 110 indicating an availability status to link with a new neighbor node and other characteristics of the node 106a, 106b, 108 or 109 that may aid the low power device 110 in deciding which node is the best candidate available to establish a link. For example, the nodes 106a, 106b, 108, and 109 may transmit indications of whether the nodes 106a, 106b, 108, and 109 are mains powered or battery powered. Additionally, the nodes 106a, 106b, 108, and 109 may transmit other indications including node capabilities, target address information, node status information, and time scheduling information” [0025], which capabilities and target address information is associated with determining whether a candidate node device is a parent node device to be used for connectivity with a mobile device. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the data structure of WIESMAIER with the capability of the parent node of Singh so that “communication bandwidth consumption resulting from the neighbor discovery operations” may be reduced and “mechanisms that efficiently generate reliable communication links between nodes within the IoT system” may be provided [0019].

Regarding claim 15,     A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (e.g. “The operations in accordance with the teachings herein may be performed by a computer specially constructed for the desired purposes or by a general-purpose computer specially configured for the desired purpose by a computer program stored in a non-transitory computer-readable storage medium” [0077]), comprising:
accessing capability data representative of capabilities of candidate node devices (e.g. “In order to further facilitate association of new neighboring nodes to originator child node 101B, parent node 103A may also distribute the generate event data to other nodes in the network to seek for other potential new neighboring nodes to originator child node 101B. For example, parent node 103A may send the generated event data to its neighboring nodes (also referred to herein as "parent neighboring nodes data") and to its parent node (also referred to herein as "the grandparent node").” [0118], which parent nodes are considered as candidate node devices and event data is considered as capability data) of a wireless network (e.g. “FIG. 1, it illustrates a high level functional block diagram schematically illustrating a network enabling establishing a neighborhood between nodes and allowing communication between nodes, in accordance with certain embodiments of the presently disclosed subject matter. Thus, Network 100 may be any type of communication network. For example communication can be realized over any one of the following networks: the Internet, a local area network (LAN), wide area network (WAN), metropolitan area network (MAN), any type of telephone network (including for example PSTN with DSL technology) or mobile network (including for example GSM, GPRS, CDMA etc.), or any combination thereof. Communication in the network can be realized through any suitable connection (including wired or wireless) and communication technology or standard (WiFi, 3G, LTE, etc)“ [0101]);
based on the capability data, selecting a candidate node device, of the candidate node devices (e.g. “the specified originator node sends the generated event data not only to a neighboring node as exemplified above, but also to a parent node, which in turn sends the generated event data to any one, or selected child nodes (parent nodes to other child nodes). Each of the receiving child nodes stores the data, and in case an event generated at their end and the so stored event data meet a given condition, then the specific child node may constitute a neighbor of the originator node. To this end, a proper notification (in the form of a response) is sent from the child node directly to the originator node” [0099]. Moreover, “Data storage 205 included in node 200 is configured to store generated event data 209 and parent node data 211. Parent node data 211 can include data identifying a parent node associated with node 200, e.g. by storing the ID of the parent node. Generated event data 209 can include data relating to one or more events generated by one or more originator nodes, and received from the parent node (e.g. parent node data 211)…… Data storage 205 can also store neighboring nodes data 213. Neighboring nodes data 213 includes neighboring data indicative of the neighboring nodes of node 200. The neighboring data can relate to one or more neighboring nodes. According to a non-limiting example, neighboring nodes data 213 can be in the form of a list of one or more neighboring nodes of node 200, identified by their unique IDs” [0142]-[0143]), which parent node data with ID of the parent node is associated with selecting a candidate node device),
and
in response to a condition associated with a service level of the mobile device being determined to have been satisfied (e.g. “wherein said condition is met wherein said condition includes at least one of the following: if after sending a previous generated event data to the parent node a given time interval has lapsed, if after sending a previous generated event data to the parent node a random time has elapsed, if after sending a previous generated event data to the parent node a number of generated events exceed a predefined value, and if, after sending a previous generated event data to the parent node, a number of generated events equals a random value [0026]”, which condition is associated with service level), generating a data structure (e.g. “the specified originator node sends the generated event data not only to a neighboring node as exemplified above, but also to a parent node, which in turn sends the generated event data to any one, or selected child nodes (parent nodes to other child nodes). Each of the receiving child nodes stores the data, and in case an event generated at their end and the so stored event data meet a given condition, then the specific child node may constitute a neighbor of the originator node. To this end, a proper notification (in the form of a response) is sent from the child node directly to the originator node. The originator node updates its neighboring data to include also the child node that originated the response” [0099], which notification is data and must have a structure considered as the data structure).

It is noted that while disclosing data structure, WIESMAIER is silent about data structure  that comprises the candidate node device, which however had been known in the art before the effective filing date of the claimed invention as shown by Chegaray in a disclosure “Method for Rebuilding an Ad Hoc Network and the Nodes Thereof “, wherein “creating a second data structure restoring the addressing structure of the nodes and their parent node/child node relationship” claim 4, which addressing structure of the parent node device is representative of the candidate node device.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the data structure of WIESMAIER with the addressing of the parent node of Chegaray “to implement a method and a device for rebuilding an ad hoc network that makes it possible to calculate and establish a structure that is optimized in terms of extensibility and transmission of communications between the nodes of the network” [0025].
It is noted further that while disclosing data structure, WIESMAIER is silent about selecting….. a candidate node device to be used to connect to a mobile device and data structure  that comprises the capabilities of the candidate node device, which however had been known in the art before the effective filing date of the claimed invention as shown by Singh in a disclosure “SYSTEMS AND METHODS FOR NEIGHBORING NODE DISCOVERY IN A NETWORK” (Title), wherein “a neighboring node discovery method includes receiving, at a first node, a first neighbor solicitation message“ [0004], which neighbor solicitation message is associated with the data structure comprising the capability of the candidate node as discussed below. 
Furthermore, “the soliciting node 108 or 109 may receive elevated priority with a potential parent node when the device capabilities indicator 506 indicates that the child node 108 or 109 relies on a shorter network joining time, relies on shorter traffic turnaround times, generates a heightened level of traffic criticality, or has any other device capabilities that merit the elevated priority. In another example, the soliciting node 108 or 109 may receive lower priority with a neighbor or potential parent node when the device capabilities indicator 506 indicates that the soliciting node 108 or 109 has a low data throughput requirement or when the soliciting node 108 or 109 is a low traffic generating device” [0068], wherein “The device capabilities indicator 506 may include a 16-bit unsigned number that indicates device capabilities of the node 106, 108, 109, and/or 110 transmitting a message including the device capabilities” [0049]. Note that the network 100 of Fig. 1 of Singh is considered as the network 100 of Fig. 1 of WIESMAIER and a child node of the network 100 of WIESMAIER is considered as the mobile device when the network 100 is a 3G network, which child node is considered as node 109 of Singh. Moreover, “The nodes 106a, 106b, 108, and 109 that receive the neighbor solicitation message may transmit neighbor advertisement messages back to the low power device 110 indicating an availability status to link with a new neighbor node and other characteristics of the node 106a, 106b, 108 or 109 that may aid the low power device 110 in deciding which node is the best candidate available to establish a link. For example, the nodes 106a, 106b, 108, and 109 may transmit indications of whether the nodes 106a, 106b, 108, and 109 are mains powered or battery powered. Additionally, the nodes 106a, 106b, 108, and 109 may transmit other indications including node capabilities, target address information, node status information, and time scheduling information” [0025], which capabilities and target address information is associated with selecting a candidate node device to be used to connect to a mobile device. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the data structure of WIESMAIER with the capability of the parent node of Singh so that “communication bandwidth consumption resulting from the neighbor discovery operations” may be reduced and “mechanisms that efficiently generate reliable communication links between nodes within the IoT system” may be provided [0019].

WIESMAIER in view of Chegaray and Singh further discloses the following (Note: unless mentioned otherwise references made below draw to WIESMAIER):

With respect to dependent claims:

Regarding claim 3,    The method of claim 2, wherein the capability data is associated with a location of the candidate node device in relation to the parent node device (e.g. “Other examples of a non-content aware characteristic may be unrelated to the generated event, and possibly refer to the originator node itself, such as the type of sensor included in the originator node, the physical location of the originator node, etc.” [0105], which physical location of the originator node is the location of the candidate node in relation to the parent node. Furthermore, Singh: “the node status indicator 406 indicating the tentative cache entry may provide an indication to the low power device 110 or other child node 108 or 109 that the low power device 110 or other child node 108 or 109 can establish a tentative link with the root node 106 or any other node 108 or 109. The tentative cache entry may be in a tentative cache location reserved within a neighbor cache of the root node 106 or any other node, such as node 108 or 109, depending on which node caches the entry” [0044]).

Regarding claim 4,    The method of claim 1, further comprising:
adding, by the wireless network device, hop order data representative of a hop order associated with the candidate node device to the data structure (e.g. “Additional examples of functions in cases of a non-content aware characteristic of an event can relate to characteristics of the originator node, for example, the number of hops (or the physical distance) between the originator node and node 200. A function can indicate that the condition is met, if the number of hops (or the physical distance) between the originator node and receiving node 200 is not larger than a given threshold” [0163]).

Regarding claim 5,    The method of claim 1, further comprising:
sending, by the wireless network device, the data structure to the node device for use in connecting to the parent node device (e.g. Singh: “The nodes 106a, 106b, 108, and 109 that receive the neighbor solicitation message may transmit neighbor advertisement messages back to the low power device 110 indicating an availability status to link with a new neighbor node and other characteristics of the node 106a, 106b, 108 or 109 that may aid the low power device 110 in deciding which node is the best candidate available to establish a link. For example, the nodes 106a, 106b, 108, and 109 may transmit indications of whether the nodes 106a, 106b, 108, and 109 are mains powered or battery powered. Additionally, the nodes 106a, 106b, 108, and 109 may transmit other indications including node capabilities, target address information, node status information, and time scheduling information” [0025]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIESMAIER in view of Chegaray and Singh as applied to claim 1 above and further in view of Sullivan (US 20160095081 A1).

WIESMAIER in view of Chegaray and Singh further discloses the following (Note: unless mentioned otherwise references made below draw to WIESMAIER):

Regarding claim 2,    The method of claim 1, further comprising:
in response to the condition associated with the determining being determined to have been satisfied, associating, by the wireless network device, the candidate node device as the parent node device (e.g. Note that when the wireless network device receives the capability data and determines that it came from the parent node, it generates the data structure comprising data associated with the parent node. Note further that the underlined feature is different from the claimed feature and this difference will be discussed below).

It is noted that while disclosing data structure, WIESMAIER is silent about labeling, by the wireless network device, the parent node device, which however had been known in the art before the effective filing date of the claimed invention as shown by Sullivan in a disclosure “Generation And Management Of Network Connectivity Information” (Title), wherein “the data indicative of the one or more wireless tags that are coupled to the wireless tag 302a can be arranged in a hierarchical data structure comprising: a top tier having data indicative of the wireless tag 302a, which can be referred to as parent node in the hierarchy” [0061], which tagging is associated with labeling the parent node device.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the data structure of WIESMAIER with the tagging of the parent node of Sullivan so that “operational issues” can be addressed “expeditiously, with ensuing reduction of cost and time associated with network service, and increased quality of customer service and increased customer satisfaction” [0107].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIESMAIER in view of Chegaray and Singh as applied to claim 5 above and further in view of Byun et. al. (US 20190150220 A1, Byun hereinafter).

WIESMAIER in view of Chegaray and Singh further discloses the following (Note: unless mentioned otherwise references made below draw to WIESMAIER):

Regarding claim 6, The method of claim 5, wherein the sending the data structure comprises sending the data structure via a new message (e.g. aforesaid response message).

It is noted that while disclosing sending data structure, WIESMAIER is silent about sending the data structure via a new radio resource control container message, which however had been known in the art before the effective filing date of the claimed invention as shown by Byun in a disclosure “METHOD AND APPARATUS FOR ESTABLISHING BEARER” (Title), wherein “A radio resource control (RRC) message or data can be transmitted between a central unit (CU) and distributed unit (DU) of a base station and between the DU of the base station and a user equipment (UE)” [0014].
Therefore, it would have been obvious to one of ordinary skill in the art to modify the data structure of WIESMAIER with the radio resource control container message of Byun so that “cooperative communication (e.g., CoMP) between gNBs can be more easily realized” [0080].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIESMAIER in view of Chegaray and Singh as applied to claim 5 above and further in view of Karandikar et. al. (US 20170238362 A1, Karandikar hereinafter).

WIESMAIER in view of Chegaray and Singh further discloses the following (Note: unless mentioned otherwise references made below draw to WIESMAIER):

Regarding claim 7,    The method of claim 5, wherein the sending the data structure comprises sending the data structure via a dedicated message (e.g. aforesaid response message).

It is noted that while disclosing sending data structure, WIESMAIER is silent about sending the data structure via a dedicated system information broadcast message, which however had been known in the art before the effective filing date of the claimed invention as shown by Karandikar in a disclosure “Methods and systems for controlling a SDN-based multi-RAT communication network” wherein “The method, as claimed in claim 1, wherein the method further comprises performing a attach procedure, when the data plane node (103) is a Long Term Evolution (LTE) BS, the method further comprises sending details of a System Information Broadcast message (MIB and SIB messages), synchronization signals and reference signal by the WNC (101) to the LTE BS (103), wherein the MIB and SIB messages comprises cell access related parameters” claim 16. Note that the WNC is considered as the wireless network device.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the sending method of the data structure of WIESMAIER with the system information broadcast message of Karandikar so that “a method for communication between the proposed wireless communication system and existing UEs (User Equipments) that are in use in today's 3GPP-LTE networks, IEEE 802.11 based WLANs or any other RATs without any changes in the mobile communication protocol” [0007].

Claims 9 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over WIESMAIER in view of Chegaray and Singh as applied to claim 8 above and further in view of CHOI et. al. (US 20190109732 A1, CHOI hereinafter).

WIESMAIER in view of Chegaray and Singh further discloses the following (Note: unless mentioned otherwise references made below draw to WIESMAIER):

Regarding claim 9,    The system of claim 8, wherein the service level of the mobile device comprises a wireless service (e.g. “Communication in the network can be realized through any suitable connection (including wired or wireless) and communication technology or standard (WiFi, 3G, LTE, etc).” [0101]).

It is noted that while disclosing service level, WIESMAIER is silent about an enhanced mobile broadband service, which however had been known in the art before the effective filing date of the claimed invention as shown by CHOI in a disclosure “METHOD FOR TRANSMITTING SRS, AND MOBILE TERMINAL FOR THE SAME” (Title), wherein “communication system design considering services/UEs sensitive to reliability and latency has been discussed. As such, New RAT will provide services considering enhanced mobile broadband communication (eMBB), massive MTC (mMTC), URLLC (Ultra-Reliable Low-Latency Communication), etc. In a next -generation 5G system, scenarios may be divided into Enhanced Mobile BroadBand (eMBB)/Ultra-reliable Machine-Type Communications (uMTC)/Massive Machine-Type Communications (mMTC), etc. eMBB is a next -generation mobile communication scenario having high spectrum efficiency, high user experienced data rate, high peak data rate, etc., uMTC is a next -generation mobile communication scenario having ultra-reliability, ultra-low latency, ultra-high availability, etc. (e.g., V2X, emergency service, remote control), and mMTC is a next -generation mobile communication scenario having low cost, low energy, short packet, and massive connectivity (e.g., IoT)” [0004].
Therefore, it would have been obvious to one of ordinary skill in the art to modify the service level of WIESMAIER with the enhanced mobile broadband communication (eMBB) service of CHOI so that “if UL full-band sounding is requested at the time of NR SRS transmission, UEs (e.g., cell-edge UEs), which cannot perform UL full-band transmission due to limitation of UE's link budget, can perform UL full-band sounding while subband sounding hops on multiple symbols or multiple slots” [0014].

Regarding claim 18,    The machine-readable storage medium of claim 15, wherein the operations further comprise:
determining that an enhanced mobile broadband service is associated with the service level of the mobile device (e.g. Note that this claim is similar to claim 9 except that it is a machine-readable storage medium claim and thus the same reasoning as applied to claim 9 applies here as well).

Claims 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIESMAIER in view of Chegaray, Singh and CHOI as applied to claims 9 and 18 above and further in view of Majmundar et. al. (US 20190215055 A1, Majmundar hereinafter).

WIESMAIER in view of Chegaray, Singh and CHOI further discloses the following (Note: unless mentioned otherwise references made below draw to WIESMAIER):

Regarding claim 10,  The system of claim 9, wherein the operations further comprise:
based on the service level being determined to be the enhanced mobile broadband service, generating a data structure.

It is noted that while disclosing enhanced mobile broadband service, WIESMAIER in view of CHOI is silent about biasing the mobile device towards a donor device based on a number of hops between the donor device and the mobile device, which however had been known in the art before the effective filing date of the claimed invention as shown by Majmundar in a disclosure “RADIO LINK CONTROL LAYER BASED RELAYING FOR INTEGRATED ACCESS AND BACKHAUL TRANSMISSIONS IN WIRELESS NETWORKS“ (Title), wherein “Fifth generation (5G) access networks, which can also be referred to as New Radio (NR) access networks, are currently being developed and expected to fulfill the demand for exponentially increasing data traffic, and to handle a very wide range of use cases and requirements, including among others mobile broadband (MBB) services, enhanced mobile broadband (eMBB) services and machine type communications (e.g., involving Internet of Things (IOT) devices)” [0002]. Moreover, “Referring now to FIG. 5, example embodiments of the present application can provide for multi-hop backhauling and multi-site connectivity. That is, the integration of backhaul link and access link transmissions can take into account hop order. The hop order (e.g., node order) can indicates the number of hops it is away from a donor DU. FIG. 5 shows the topology of a portion of a network employing donor DUs and relay DUs. As a relational graph based on edges and nodes, wherein each circle represents a relay DU, or a donor DU. In FIG. 5, node 500 can comprise a donor DU, node 501 can comprise a relay DU with a hop order of 1 (e.g., one hop away from node 500), and node 502 is a relay node of hop order 2 (e.g., 2 hops away from node 500). Thus, a DU can have more one or more DUs between it and a donor DU, and each donor DU can connect to multiple DUs of different hop orders”[0040]. As known to one of ordinary skill in the art, in a multihop routing, the routing path is based on the number of hops.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the enhanced mobile broadband service of WIESMAIER in view of CHOI with the biasing of the mobile device based on the number of hops so that “PDUs from multiple bearers corresponding to different UEs can be encapsulated and multiplexed for relaying over IAB relay bearers to a relay distributed unit (DU). Encapsulated PDUs can be transmitted on a relay bearer channel carried on an integrated access and backhaul (IAB) communications link” [0022].

Regarding claim 19,  The machine-readable storage medium of claim 18, wherein the operations further comprise:
in response to the determining that the enhanced mobile broadband service is associated with the service level of the mobile device, biasing the mobile device based on topology data representative of a topology of the wireless network (e.g. Note that this claim is similar to claim 10 except that it is a machine-readable storage medium claim and thus the same reasoning as applied to claim 10 applies here as well).

Regarding claim 20,    The machine-readable storage medium of claim 19, wherein the biasing is performed in response to a condition associated with a node type of the wireless network being determined to have been satisfied (e.g. “there may be more than one type of neighborhood relationship between nodes in the network. The type can be e.g. based on the event used to associate a receiving node to an originator node as a new neighboring node. Accordingly, some or all of the neighboring nodes may be associated with a certain type of neighborhood relationship. For example, reverting back to the example of an event data being a copy of a captured image including a face, a receiving node A can be neighbor of originator node 200 due to detecting the same face. Simultaneously, a receiving node B can be neighbor of originator node 200 due to including the same sensor type, e.g. day camera. In such an example, originator node 200 may have two or more types of neighborhood relationships, one type associated with receiving node A (and possibly other neighboring nodes, e.g. receiving nodes detected the same face) and another type associated with receiving node B (and possibly other neighboring nodes, e.g. receiving nodes including the same sensor type). According to certain embodiments of the presently disclosed subject matter, neighboring nodes associated with different types of neighborhood relationships are not necessarily neighbors of each other. For example, node B and node A may not be neighboring nodes of each other” [0156]. Furthermore, Singh: “the node status indicators may help the low power device 110 determine whether the low power device 110 should seek a different potential parent node after receiving a neighbor advertisement message that includes the node status option 400. For example, if the node status indicator 406 indicates that the neighbor cache of a potential parent node is full, the low power device 110 may seek a different parent node to avoid a unidirectional flow of information (e.g., data flow from the low power device 110 to the root node 106 but not from the root node 106 to the low power device 110)” [0043]).

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIESMAIER in view of Chegaray and Singh as applied to claim 8 above and further in view of CHOI et. al. (US 20190109732 A1, CHOI hereinafter).
WIESMAIER in view of Chegaray and Singh further discloses the following (Note: unless mentioned otherwise references made below draw to WIESMAIER):

Regarding claim 11,    The system of claim 8, wherein the service level of the mobile device comprises a wireless service.

It is noted that while disclosing service level, WIESMAIER is silent about an ultrareliable low-latency communication service, which however had been known in the art before the effective filing date of the claimed invention as shown by CHOI in a disclosure “METHOD FOR TRANSMITTING SRS, AND MOBILE TERMINAL FOR THE SAME” (Title), wherein “communication system design considering services/UEs sensitive to reliability and latency has been discussed. As such, New RAT will provide services considering enhanced mobile broadband communication (eMBB), massive MTC (mMTC), URLLC (Ultra-Reliable Low-Latency Communication), etc. In a next -generation 5G system, scenarios may be divided into Enhanced Mobile BroadBand (eMBB)/Ultra-reliable Machine-Type Communications (uMTC)/Massive Machine-Type Communications (mMTC), etc. eMBB is a next -generation mobile communication scenario having high spectrum efficiency, high user experienced data rate, high peak data rate, etc., uMTC is a next -generation mobile communication scenario having ultra-reliability, ultra-low latency, ultra-high availability, etc. (e.g., V2X, emergency service, remote control), and mMTC is a next -generation mobile communication scenario having low cost, low energy, short packet, and massive connectivity (e.g., IoT)” [0004].
Therefore, it would have been obvious to one of ordinary skill in the art to modify the service level of WIESMAIER with the ultrareliable low-latency communication (URLCC) service of CHOI so that “if UL full-band sounding is requested at the time of NR SRS transmission, UEs (e.g., cell-edge UEs), which cannot perform UL full-band transmission due to limitation of UE's link budget, can perform UL full-band sounding while subband sounding hops on multiple symbols or multiple slots” [0014].

Regarding claim 16,    The machine-readable storage medium of claim 15, wherein the operations further comprise:
determining that an ultra-reliable low-latency communication service is associated with the service level of the mobile device (e.g. Note that this claim is similar to claim 11 except that it is a machine-readable storage medium claim and thus the same reasoning as applied to claim 11 applies here as well).

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIESMAIER in view of Chegaray, Singh and CHOI as applied to claim 11 and 16 above and further in view of Majmundar et. al. (US 20190215055 A1, Majmundar hereinafter).

WIESMAIER in view of Chegaray, Singh and  CHOI further discloses the following (Note: unless mentioned otherwise references made below draw to WIESMAIER):

Regarding claim 12,    The system of claim 11, wherein the operations further comprise:
based on the service level being determined to be the ultra-reliable low-latency communication, generating a data structure.

It is noted that while disclosing enhanced mobile broadband service, WIESMAIER in view of CHOI is silent about biasing the mobile device towards a donor device based on a number of hops between the donor device and the mobile device, which however had been known in the art before the effective filing date of the claimed invention as shown by Majmundar in a disclosure “RADIO LINK CONTROL LAYER BASED RELAYING FOR INTEGRATED ACCESS AND BACKHAUL TRANSMISSIONS IN WIRELESS NETWORKS“ (Title), wherein “Fifth generation (5G) access networks, which can also be referred to as New Radio (NR) access networks, are currently being developed and expected to fulfill the demand for exponentially increasing data traffic, and to handle a very wide range of use cases and requirements, including among others mobile broadband (MBB) services, enhanced mobile broadband (eMBB) services and machine type communications (e.g., involving Internet of Things (IOT) devices)” [0002]. Moreover, “Referring now to FIG. 5, example embodiments of the present application can provide for multi-hop backhauling and multi-site connectivity. That is, the integration of backhaul link and access link transmissions can take into account hop order. The hop order (e.g., node order) can indicates the number of hops it is away from a donor DU. FIG. 5 shows the topology of a portion of a network employing donor DUs and relay DUs. As a relational graph based on edges and nodes, wherein each circle represents a relay DU, or a donor DU. In FIG. 5, node 500 can comprise a donor DU, node 501 can comprise a relay DU with a hop order of 1 (e.g., one hop away from node 500), and node 502 is a relay node of hop order 2 (e.g., 2 hops away from node 500). Thus, a DU can have more one or more DUs between it and a donor DU, and each donor DU can connect to multiple DUs of different hop orders” [0040]. Note that the ultra-reliable low-latency communication is a 5G service and thus the above is applicable to ultra-reliable low-latency communication also since it is a simple design choice to select the type of 5G service. As known to one of ordinary skill in the art, in a multihop routing, the routing path is based on the number of hops.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the ultra-reliable low-latency communication of WIESMAIER in view of CHOI with the biasing of the mobile device based on the number of hops of Majmundar so that “PDUs from multiple bearers corresponding to different UEs can be encapsulated and multiplexed for relaying over IAB relay bearers to a relay distributed unit (DU). Encapsulated PDUs can be transmitted on a relay bearer channel carried on an integrated access and backhaul (IAB) communications link” [0022].

Regarding claim 17,    The machine-readable storage medium of claim 16, wherein the operations further comprise:
in response to the determining that the ultra-reliable low-latency communication is associated with the service level of the mobile device, biasing the mobile device based on a topology of the wireless network (e.g. Note that this claim is similar to claim 12 except that it is a machine-readable storage medium claim and thus the same reasoning as applied to claim 12 applies here as well. Note further that topology of the wireless network is associated with physical proximity among the nodes which comprises the number of hops between the nodes as discussed in claim 12).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIESMAIER in view of Chegaray and Singh as applied to claim 8 above and further in view of Akhtar et. al. (US 20090185527, Akhtar hereinafter).

WIESMAIER in view of Chegaray and Singh further discloses the following (Note: unless mentioned otherwise references made below draw to WIESMAIER):

Regarding claim 13,    The system of claim 8, wherein the operations further comprise:
operations at the originator node side and operations at the receiving node side (e.g. “FIG. 4 is a flowchart exemplifying operations which are carried out at the originator node side…… FIG. 5 is a flowchart exemplifying operations which are carried out at the receiving node side” [0066] – [0067]).

It is noted that while disclosing operations, WIESMAIER is silent about based on a policy received from a radio access network controller, initiating a mobility procedure by a central unit device of the wireless network, which however had been known in the art before the effective filing date of the claimed invention as shown by Akhtar in a disclosure “Radio Resource Reservation for Wireless Networks” (Title) wherein “the radio network controller receiving a quality of service policy value from a serving node on the system, the policy value used by the radio network controller to create a quality of service profile and, based on the profile, allocate the network resources required to support the quality of service upon receipt of a response to a page to a coupled access terminal” claim 8, which radio network controller is considered as the central unit device, the serving node is considered as the radio access network controller and allocating network resources is associated with initiating a mobility procedure.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the operations of WIESMAIER with the initiating a mobility procedure of Akhtar so that “performance indicators such as call setup latency”  is improved [0022].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIESMAIER in view of Chegaray and Singh as applied to claim 8 above and further in view of Cui et. al. (US 20150141013 A1, Cui hereinafter).

WIESMAIER in view of Chegaray and Singh further discloses the following (Note: unless mentioned otherwise references made below draw to WIESMAIER):

Regarding claim 14,    The system of claim 8, wherein the operations further comprise:
operations at the originator node side and operations at the receiving node side (e.g. “FIG. 4 is a flowchart exemplifying operations which are carried out at the originator node side…… FIG. 5 is a flowchart exemplifying operations which are carried out at the receiving node side” [0066] – [0067]).

It is noted that while disclosing operations, WIESMAIER is silent about utilizing a system information broadcast signal to support an idle mode cell selection, which however had been known in the art before the effective filing date of the claimed invention as shown by Cui in a disclosure  “HETEROGENEOUS NETWORK LOAD BALANCING” (Title), wherein “the user equipment device determines its mobility state (e.g., low, medium, high). The user equipment device also identifies cell-type and/or cell-profile for camping cell and its neighbor cells, which can be through a system information block (SIB) message or through other means. Optionally, the user equipment device receives the cell load conditions of a camping cell and neighboring cells. Then, instead of using cell-type independent scaling factors, the network provides cell-type specific scaling factors to the device via a system information message” [0016].
Therefore, it would have been obvious to one of ordinary skill in the art to modify the operations of WIESMAIER with the operation comprising utilizing a system information broadcast signal to support an idle mode cell selection of Cui so that “The enhancements to the idle mode mobility state handling cell reselection procedure” are provided [0015].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel  R. Beharry can be reached on 571 270 5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411                  

                                                                                                                                                                                      /JUNG H PARK/Primary Examiner, Art Unit 2411